Exhibit 10.15

ZUNICOM, INC.

4315 West Lovers Lane

Dallas, Texas 75209

 

August 9, 2007

 

 

 

Mr. William Tan

 

Dear Mr. Tan:

 

 

This letter agreement amends and restates in their entirety the terms of an
award by Zunicom, Inc., a Texas corporation (“Zunicom”), in the form of shares
of Zunicom Common Stock pursuant to a determination by the Board of Directors of
Zunicom, which award was first granted to you on June 25, 2007.

 

In consideration of your continued availability to either serve as the chief
executive officer of Zunicom or, if you are no longer serving as chief executive
officer of Zunicom, to be available to provide up to 10 hours per month of
consulting services to Zunicom, and of services previously rendered by you to
Zunicom, Zunicom hereby awards to you 351,807 shares of its Common Stock, $.01
par value per share (the “Shares”), pursuant to the terms and conditions of this
letter. Zunicom represents that the Shares are fully paid and non-assessable. 
The Shares are subject to certain restrictions as provided below.

 

You are entitled to all the rights and privileges of a holder of the Shares
(including the right to receive and retain all cash and/or property dividends
declared thereon).  As used herein the term “Shares” shall mean and include, in
addition to the above referenced number of shares, any new shares or other
securities convertible into shares resulting from any merger or reorganization
of Zunicom, or the recapitalization, reclassification or split of the Shares, or
any stock dividend paid on the Shares.

 

By accepting the Shares you agree as follows:

 

1.         No Shares shall be sold, conveyed, transferred, pledged, encumbered
or otherwise disposed of (any such disposition being herein called a “Transfer”)
prior to the earliest of (a) June 25, 2011, (b) the date on which you are no
longer willing to provide up to 10 hours per month of consulting services to
Zunicom. for a fee of $150 per hour or (c) the date of (i) your death or (ii)
your disability which in the opinion of your personal physician prevents you
from working (such date being hereinafter called the “Risk Termination Date”).

 

2.         If at any time prior to the Risk Termination Date, either (a) you are
no longer willing to serve as the chief executive officer of Zunicom or (b) if
you are no longer serving as chief executive officer of Zunicom, you are not 
then available to provide up to 10 hours per month of consulting services to
Zunicom for a fee of $150 per hour for any reason other than a reason described
in subsection (c) in paragraph 1 above, or (c) you exercise any of the options
you currently hold under Zunicom’s Stock Option Plan which give you the right to
acquire 400,000 shares of Zunicom common stock at $.90 per share (each such
event being herein called an “Event of Retransfer”) then, upon such Event of
Retransfer, you shall transfer to Zunicom the Shares on the day following such
event. Upon an Event of Retransfer, you shall deliver to Zunicom all stock
certificates representing such Shares, duly endorsed with your signature
guaranteed thereon by a bank and Zunicom shall deliver to you a receipt
therefor.  Immediately upon such Event of Retransfer, such Shares shall be
deemed to have been transferred to Zunicom and you shall have no further rights
or privileges as a holder of the Shares so re-transferred.

 

3.         You represent and agree that you will only sell, transfer, pledge or
hypothecate any of the Shares pursuant to an effective registration statement
under the Securities Act of 1933 or in a transaction wherein registration under
the Securities Act of 1933 is not required.

 

4.         All certificates for Shares shall endorsed as follows:

 

“The shares of stock represented by this certificate are subject to certain
restrictions and obligations stated in and are transferable only upon compliance
with the provisions of an Agreement dated August 9, 2007 between this
Corporation and the registered holder, a copy of which Agreement is on file in
the office of the Secretary of this Corporation.”

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933.  The shares have been acquired for investment and must
be held unless they are subsequently registered under the Securities Act of 1933
or, in the opinion of counsel to this Corporation, an exemption from
registration under said Act is available. 

 

5.         In order to facilitate compliance with the transactions described
herein, the certificates representing the Shares are being deposited in escrow
with Morse, Zelnick, Rose & Lander, LLP, as Escrowee, together with stock powers
covering the Shares duly endorsed by you, in blank, with your signature
guaranteed thereon by a bank, and shall be held and disposed of by the Escrowee
in accordance with all of the terms hereof.  Provided an Event of Retransfer has
not then occurred, the Escrowee, on the Risk Termination Date (or as soon
thereafter as is reasonably practicable), shall return to you such certificates
and powers as shall represent the Shares.  Such deposit shall not affect your
right as a holder of the Shares.  The Escrowee shall be under no duty except to
receive the certificates and dispose of same in accordance with the terms
hereof. 

 

6.         This agreement shall be binding upon and inure to the benefit of you
and Zunicom and your and its respective successors and legal representatives.

 

Sincerely yours,

ZUNICOM, INC.

 

 

By: __________________________

            John Rudy, Vice President

 

Agreed and Accepted

this ___ day of August, 2007

 

 

_________________________

William Tan

 